File No. 812-13887 United States of America before the U.S. Securities and Exchange Commission Amendment No.3 to the Application for an Order under Section6(c) of the Investment Company Act of 1940, as amended (the “Act”) for an exemption from Sections2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule22c-1 under the Act. under Sections6(c) and 17(b) of the Act for an exemption from Sections17(a)(1) and 17(a)(2) of the Act, and under Section12(d)(1)(J) of the Act for an exemption from Sections12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of Millington Securities, Inc. and Millington Exchange Traded MAVINS Fund, LLC Please send all communications to: Charles G. Millington Millington Securities, Inc. 222 South Mill Street Naperville, IL60540 With a copy to: Morrison C. Warren Suzanne M. Russell Chapman and Cutler LLP 111 West Monroe Street Chicago, IL60603 Page1of 76 sequentially numbered pages Table of Contents Section Heading Page I.
